Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4, 6-9, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsson et al. (US 2016/0261829 Al, hereinafter “Olsson”), in view of WU (US 2014/0347863 Al, hereinafter “WU”).

Regarding claim 1, OLSSON discloses a device for recording a three-dimensional environment, comprising: a preferably spherical housing (OLSSON, Fig. 3B, para. 133); 

    PNG
    media_image1.png
    665
    497
    media_image1.png
    Greyscale

a plurality of cameras, arranged to and projecting outwardly from the housing with overlapping fields (as cited below) of view (as cited above, Fig. 3B, para. 153); a plurality of light emitting diodes, arranged to and projecting outwardly from the housing (para. 140); at least, and a top, arranged in heat exchanging contact with the plurality of light emitting diodes (as cited above, i.e. para. 140, LED 450 may

thermal conductivity materials.). 
Although OLSSON discloses one heat sink with a bottom (OLSSON para. 83, discloses heat dissipated toward channeling to the outside surface), however, it is silent about one heat sink with a bottom, fixed to the outer surface of the housing as claimed.
WU discloses one heat sink with a bottom, fixed to the outer surface of the housing (Fig. 2, para. 28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of OLSSON by adding WU's teaching so as to have benefit of enabling efficient dissipation of heat generated by light-emitting elements in such lighting device.

Regarding claim 2, OLSSON/WU, for the same motivation of combination, further discloses the device according to claim 1, wherein the heat sink comprises a plurality of spaced apart elongate fins (WU, Fig. 2, i.e. para. 34), upright from the bottom and preferably in heat exchanging contact with the light emitting diodes (as cited above, Fig. 2).

Regarding claim 3, OLSSON/WU, for the same motivation of combination, further discloses the device according to claim 1, further comprising a heat-conducting paste, arranged between the heat sink and the light emitting diodes (OLSSON, para. 9, thermal conducting material, e.g. a heat-conducting paste).




Regarding claim 6, OLSSON/WU, for the same motivation of combination, further discloses the device movable frame- on which the housing of the device is arranged (OLSSON, Fig. 10, i.e. movable device).

Regarding claim 7, OLSSON/WU, for the same motivation of combination, further discloses the device according to claim 2, further comprising a heat- conducting paste arranged between the heat sink and the light emitting diodes (OLSSON, see paste citation above).

Regarding claim 8, OLSSON/WU, for the same motivation of combination, further discloses the device according to claim 2, wherein the thermal conductivity of the housing is lower than the thermal conductivity of the heat sink (OLSSON, see housing material as plastic and heat sink being metal citation above).

Regarding claim 9, OLSSON/WU, for the same motivation of combination, further discloses the device according to claim 3, wherein the thermal conductivity of the housing is lower than the thermal conductivity of the heat sink (OLSSON, see housing material as plastic and heat sink being metal citation above).


Regarding claim 15, OLSSON/WU, for the same motivation of combination, further discloses the device according to claim 2, further comprising a movable frame on which the housing of the device is arranged (see OLSSON, movable citation above)

Regarding claim 16, OLSSON/WU, for the same motivation of combination, further discloses the device according to claim 3, further comprising a movable frame on which the housing of the device is arranged (see OLSSON, movable citation above)

Regarding claim 17, OLSSON/WU, for the same motivation of combination, further discloses the device according to claim 4, further comprising a movable frame on which the housing of the device is arranged (see OLSSON, movable citation above)

Regarding claim 18, OLSSON/WU, for the same motivation of combination, further discloses the device according to claim 5, further comprising a movable frame on which the housing of the device is arranged (see OLSSON, movable citation above)

Regarding claim 19, OLSSON/WU, for the same motivation of combination, further discloses the device according to claim 8, further comprising a movable frame on which the housing of the device is arranged (see OLSSON, movable citation above).

Regarding claim 20, OLSSON/WU, for the same motivation of combination, further discloses the device according to claim 9, further comprising a movable frame on which the housing of the device is arranged (see OLSSON, movable citation above).

Claim 5, 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsson et al. (US 2016/0261829 Al, hereinafter “Olsson”), in view of WU (US 2014/0347863 Al, hereinafter “WU”), still further in view of Ratcliffe et al. (US 20110084612 A1 hereinafter “Ratcliffe”)
Regarding claim 5, OLSSON/WU, for the same motivation of combination, discloses the device.
	It is noted that OLSSON/WU is silent about fan as claimed.
However, RATCLIFFE discloses the device further comprising ventilation means, such as at least one fan, arranged for drawing air from the outside of the housing through and outward from the housing ([0026] Referring first to FIG. 1, this side view cross-sectional diagram illustrates a hybrid chip-on-heatsink device 200 with at least one bare LED die 15 comprising an anode 45 and a cathode 47 on the same side of the LED die 15. The bare LED die 15 is physically and thermally coupled to the thermally conductive substrate 22 through applying and curing a thermally conductive adhesive or soldering 13 between them. The PCB 32 is physically coupled with an adhesive 14 to the thermally conductive substrate 22. The anode 45 and the cathode 47 of the bare LED die 15 are electrically interconnected to the component or components 46 & 48 of the PCB through wire bonds 40, in accordance with an embodiment of the present invention. An example of the component of the PCB is an electrically conductive pad, an electrical or electronic component mounted on, to or in the PCB, such as a resistor, a capacitor, a wire, trace, foil and/or other conductor, a coil, a choke, a transformer, and/or a semiconductor device, such as a diode, a transistor, an operational amplifier, an integrated circuit device, and/or the like).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of OLSSON and WU in combination by adding RATCLIFFE's teaching so as to have benefit of avoiding significantly degrade the performance and reduce the life of the LED.

Regarding claim 10, OLSSON/WU/Ratcliffe, for the same motivation of combination, further discloses the device according to claim 2, further comprising ventilation means, such as at least one fan, arranged for drawing air from the outside of the housing through and outward from the housing (see Fan citation above)

Regarding claim 11, OLSSON/WU/Ratcliffe, for the same motivation of combination, further discloses the device according to claim 3, further comprising ventilation means, such as at least one fan, arranged for drawing air from the outside of the housing through and outward from the housing (see Fan citation above).

Regarding claim 12, OLSSON/WU/Ratcliffe, for the same motivation of combination, further discloses the device according to claim 4, further comprising ventilation means, such as at least one fan, arranged for drawing air from the outside of the housing through and outward from the housing (see fan citation above)

Regarding claim 13, OLSSON/WU/Ratcliffe, for the same motivation of combination, further discloses the device according to claim 8, further comprising ventilation means, such as at least one fan, arranged for drawing air from the outside of the housing through and outward from the housing  (see fan citation above).

Regarding claim 14, OLSSON/WU/Ratcliffe, for the same motivation of combination, further discloses the device according to claim 9, further comprising ventilation means, such as at least one fan, .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160261829 A1 [0011] In another aspect, light output produced by the illumination modules of a camera head or other device may be controlled by being varied in conjunction with imaging operations performed by the imaging modules so as to enhance imaging module performance and corresponding image or video output signals. Light output may be increased at defined time intervals, allowing the imaging elements to produce enhanced resolution images during each of these intervals of increased light output, while reducing heat and/or energy consumption during other time intervals where light output is decreased or turned off. Between high light output intervals, the illumination elements (e.g., LEDs, lasers and the like) may be driven at a lowered power level (and corresponding lower output illumination level) to allow heat to dissipate from the camera head, illumination module or other device, thereby reducing overheating of internal components of the camera head or other device and/or reducing power consumption. [0191] The LED 2750 may be electrically connected to an illumination module PCB 2770 onto which pin connectors 2546 may also be connected, thereby providing electrical power and/or signals between PCB 2770, attached components and sensors, and LED 2750. PCB 2770 may further include a thermal flood substrate 2870 positioned beneath and thermally coupled to LED 2750 to disperse heat. The thermal flood substrate 2870 (as shown in FIG. 28) may comprise copper and/or other high thermally conductive materials. The thermal flood substrate 2870 may further be thermally coupled to the illumination module housing 2610, allowing heat to be drawn away from LED 2750, PCB 2770 and/or other heat sensitive components such 
US 9544485 B2 (39) FIGS. 3C and 3D illustrate two sets of exemplary LED illumination patterns 320 and 340 associated with a depth imaging mode of the camera 300 shown in FIG. 3A in accordance 
US 20150117039 A1 Substrate Gap Mounted LED
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK F HUANG whose telephone number is (571)272-0701. The examiner can normally be reached Monday-Friday, 8:30 am - 6:00 pm (Eastern Time), Federal Alternative First Friday Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571)272-2988.. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/FRANK F HUANG/Primary Examiner, Art Unit 2485